Exhibit 10.2

APACHE CORPORATION

2003 Stock Appreciation Rights Plan

(Amended and Restated effective September 16, 2013)

Section 1

Introduction

1.1 Establishment. Apache Corporation, a Delaware corporation (hereinafter
referred to, together with its Affiliated Corporations (as defined in
Section 2.1 hereof) as the “Company” except where the context otherwise
requires), hereby establishes the Apache Corporation 2003 Stock Appreciation
Rights Plan (the “Plan”) for Eligible Employees (as defined in Section 2.1
hereof). The Plan permits the grant of stock appreciation rights to Eligible
Employees selected by the Committee (as defined in Section 2.1 hereof).

1.2 Purposes. The purposes of the Plan are to provide the Eligible Employees
designated by the Committee for participation in the Plan with added incentives
to continue in the long-term service of the Company and to create in such
employees a more direct interest in the future success of the operations of the
Company by relating incentive compensation to increases in stockholder value, so
that the income of those employees is more closely aligned with the interests of
the Company’s stockholders. The Plan is also designed to retain and motivate
Eligible Employees and attract talented personnel in a competitive environment.

1.3 Effective Date. The effective date of the Plan (the “Effective Date”) is
May 1, 2003.

Section 2

Definitions

2.1 Definitions. The following terms shall have the meanings set forth below:

(a) “Administrative Agent” means any designee or agent that may be appointed by
the Committee pursuant to Section 3.1(b) hereof.

(b) “Affiliated Corporation” means any corporation or other entity (including
but not limited to a partnership) which is affiliated with Apache Corporation
through stock ownership or otherwise and is treated as a common employer under
the provisions of Sections 414(b) and (c) or any successor section(s) of the
Internal Revenue Code.

(c) “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

(d) “Committee” means the Stock Plan Committee of the Board, which is empowered
hereunder to take actions in the administration of the Plan. The Committee shall
be constituted at all times as to permit the Plan to comply with Rule 16b-3 or
any successor rule(s) promulgated under the Securities Exchange Act of 1934, as
amended (the “1934 Act”).

(e) “Eligible Employees” means full-time employees (including, without
limitation, officers and directors who are also employees), and certain
part-time employees, of the Company or any division thereof.

(f) “Exercise Date” means the date of exercise determined in accordance with
subsection 7.2(g) hereof.

(g) “Expiration Date” means the date on which the Stock Appreciation Right
Period (as defined in subsection 7.2(c) hereof) ends.

(h) “Fair Market Value” means the per share closing price of the Stock as
reported on The New York Stock Exchange, Inc. Composite Transactions Reporting
System for a particular date or, if the Stock is not so listed on such date, as
reported on NASDAQ or on such other exchange or electronic trading system which,
on the date in question, reports the largest number of traded shares of Stock,
provided, however, that if on the date Fair Market Value is to be determined
there are no transactions in the Stock, Fair Market Value shall be determined as
of the immediately preceding date on which there were transactions in the Stock;
provided further, however, that if the foregoing provisions are not applicable,
the fair market value of a share of the Stock as determined by the Committee by
the reasonable application of such reasonable valuation method, consistently
applied, as the Committee deems appropriate.

(i) “Grant Date” means the date of grant determined in accordance with
subsection 7.2(h) hereof.

(j) “Internal Revenue Code” means the Internal Revenue Code of 1986, as it may
be amended from time to time.

(k) “Participant” means an Eligible Employee designated by the Committee from
time to time during the term of the Plan to receive one or more Stock
Appreciation Rights under the Plan.

(l) “Stock Appreciation Right” means to receive an amount equal to the excess of
the Fair Market Value as of the Exercise Date of one share of Stock over the SAR
Price times the number of shares of Stock to which the Stock Appreciation Right
relates.

(m) “SAR Price” means the price at which the Stock Appreciation Right was
granted determined in accordance with subsection 7.2(b) hereof.

(n) “Stock” means the U.S. $0.625 par value Common Stock of the Company.

 

2



--------------------------------------------------------------------------------

2.2 Headings; Gender and Number. The headings contained in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

Section 3

Plan Administration

3.1 Administration by the Committee.

(a) The Plan shall be administered by the Committee. In accordance with the
provisions of the Plan, the Committee shall, in its sole discretion, select the
Participants from among the Eligible Employees, determine the Stock Appreciation
Rights to be granted pursuant to the Plan, the number of shares of Stock to
which each Stock Appreciation Right relates, the time at which such Stock
Appreciation Rights are to be granted, fix the SAR Price, and establish such
other terms and requirements as the Committee may deem necessary or desirable
and consistent with the terms of the Plan. The Committee shall determine the
form or forms of the agreements with Participants which shall evidence the
particular provisions, terms, conditions, rights and duties of the Company and
the Participants with respect to Stock Appreciation Rights granted pursuant to
the Plan, which provisions need not be identical except as may be provided
herein.

(b) The Committee may from time to time adopt such rules and regulations for
carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company. The Committee may appoint an Administrative Agent, who
need not be a member of the Committee or an employee of the Company, to assist
the Committee in administration of the Plan and to whom it may delegate such
powers as the Committee deems appropriate, except that the Committee shall
determine any dispute. The Committee may correct any defect, supply any omission
or reconcile any inconsistency in the Plan, or in any agreement entered into
hereunder, in the manner and to the extent it shall deem expedient and it shall
be the sole and final judge of such expediency. No member of the Committee shall
be liable for any action or determination made in good faith. The determination,
interpretations and other actions of the Committee pursuant to the provisions of
the Plan shall be binding and conclusive for all purposes and on all persons.

 

3



--------------------------------------------------------------------------------

Section 4

Adjustments to or Other Changes in Stock

4.1 Adjustments for Stock Split, Stock Dividend, etc. If the Company shall at
any time increase or decrease the number of its outstanding shares of Stock or
change in any way the rights and privileges of such shares by means of the
payment of a Stock dividend or any other distribution upon such shares payable
in Stock, or through a Stock split, subdivision, consolidation, combination,
reclassification or recapitalization involving the Stock then in relation to the
Stock that is affected by one or more of the above events, the numbers, rights
and privileges of the following shall be, in each case, equitably and
proportionally adjusted to take into account the occurrence of any of the above
events, (i) the shares of Stock to which each outstanding Stock Appreciation
Right relates; and (ii) the SAR Price for each outstanding Stock Appreciation
Right granted hereunder.

4.2 Other Changes in Stock. In the event there shall be any change, other than
as specified in Section 4.1 hereof, in the number or kind of outstanding shares
of Stock or of any stock or other securities into which the Stock shall be
changed or for which it shall have been exchanged, and if the Committee shall in
its discretion determine that such change equitably requires an adjustment in
the number or kind of shares to which outstanding Stock Appreciation Rights
relate, then such adjustments shall be made by the Committee and shall be
effective for all purposes of the Plan and for each outstanding Stock
Appreciation Right that involves the particular type of stock for which a change
was effected.

4.3 Determination by the Committee, Etc. Adjustments under this Section 4 shall
be made by the Committee, whose determinations with regard thereto shall be
final and binding upon all parties.

Section 5

Reorganization or Liquidation

In the event that the Company is merged or consolidated with another corporation
and the Company is not the surviving corporation, or if all or substantially all
of the assets or more than 20 percent of the outstanding voting stock of the
Company is acquired by any other corporation, business entity or person, or in
case of a reorganization (other than a reorganization under the United States
Bankruptcy Code) or liquidation of the Company, and if the provisions of
Section 8 hereof do not apply, the Committee, or the board of directors of any
corporation assuming the obligations of the Company, shall, as to the Plan and
outstanding Stock Appreciation Rights either (i) make appropriate provision for
the adoption and continuation of the Plan by the acquiring or successor
corporation and for the protection of any such outstanding Stock Appreciation
Rights by the substitution on an equitable basis of appropriate stock of the
Company or of the merged, consolidated or otherwise reorganized corporation
which will be issuable with respect to

 

4



--------------------------------------------------------------------------------

the Stock, provided that no additional benefits shall be conferred upon the
Participants holding such Stock Appreciation Rights as a result of such
substitution, and the excess of the aggregate Fair Market Value of the shares of
Stock to which the Stock Appreciation Rights relate immediately after such
substitution over the aggregate SAR Price thereof is not more than the excess of
the aggregate Fair Market Value of the shares of Stock to which such Stock
Appreciation Rights relate immediately before such substitution over the
aggregate Unit Price thereof, or (ii) upon written notice to the Participants,
provide that all unexercised Stock Appreciation Rights shall be exercised within
a specified number of days of the date of such notice or such Stock Appreciation
Rights will be terminated. In the latter event, the Committee shall accelerate
the vesting dates of outstanding Stock Appreciation Rights so that all Stock
Appreciation Rights become fully vested and exercisable prior to any such event.

Section 6

Participation

Participants in the Plan shall be those Eligible Employees who, in the judgment
of the Committee, are performing, or during the term of their incentive
arrangement will perform, vital services in the management, operation and
development of the Company or an Affiliated Corporation, and significantly
contribute, or are expected to significantly contribute, to the achievement of
the Company’s long-term corporate economic objectives. Participants may be
granted from time to time one or more Stock Appreciation Rights; provided,
however, that the grant of each such Stock Appreciation Right shall be
separately approved by the Committee, and receipt of one such Stock Appreciation
Right shall not result in automatic receipt of any other Stock Appreciation
Right. Upon determination by the Committee that a Stock Appreciation Right is to
be granted to a Participant, written notice shall be given to such person,
specifying the terms, conditions, rights and duties related thereto. Each
Participant shall, if required by the Committee, enter into an agreement with
the Company, in such form as the Committee shall determine and which is
consistent with the provisions of the Plan, specifying such terms, conditions,
rights and duties. Stock Appreciation Rights shall be deemed to be granted as of
the date specified in the grant resolution of the Committee, which date shall be
the date of any related agreement with the Participant. In the event of any
inconsistency between the provisions of the Plan and any such agreement entered
into hereunder, the provisions of the Plan shall govern.

Section 7

Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights. Coincident with or following designation
for participation in the Plan, an Eligible Employee may be granted one or more
Stock Appreciation Rights. Grants of Stock Appreciation Rights under the Plan
shall be made by the Committee. In no event shall the exercise of one Stock
Appreciation Right affect the right to exercise any other Stock Appreciation
Right or affect the number of shares of Stock to which any other Share
Appreciation Right relates, except as provided in subsection 7.2(j) hereof.

 

5



--------------------------------------------------------------------------------

7.2 Stock Appreciation Right Agreements. Each Stock Appreciation Right granted
under the Plan shall be evidenced by a written agreement which shall be entered
into by the Company and the Participant to whom the Stock Appreciation Right is
granted (the “Stock Appreciation Right Agreement”), and which shall contain the
following terms and conditions, as well as such other terms and conditions, not
inconsistent therewith, as the Committee may consider appropriate in each case:

(a) Number of Shares. Each Stock Appreciation Right Agreement shall state that
it relates to a specified number of shares of Stock, as determined by the
Committee.

(b) SAR Price. The price shall be determined in each case by the Committee at
the time of grant and set forth in the Stock Appreciation Right Agreement, but
in no event shall the SAR Price be less than the Fair Market Value of the Stock
on the Grant Date.

(c) Duration of Stock Appreciation Rights; Employment Required For Exercise.
Each Stock Appreciation Right Agreement shall state the period of time,
determined by the Committee, within which the Stock Appreciation Right may be
exercised by the Participant (the “Stock Appreciation Right Period”). The Stock
Appreciation Right Period must end, in all cases, not more than ten years from
the Grant Date. Except as otherwise provided in Sections 5 and 8 and subsection
7.2(d)(iv) hereof, each Stock Appreciation Right granted under the Plan shall
become exercisable in increments such that 25 percent of the Share Appreciation
Right becomes exercisable on each of the four subsequent one-year anniversaries
of the date the Stock Appreciation Right is granted, provided that each such
additional 25-percent increment shall become exercisable only if the Participant
has been continuously employed by the Company from the date the Stock
Appreciation Right is granted through the date on which each such additional
25-percent increment becomes exercisable.

(d) Termination of Employment, Death, Disability, Etc. Each Stock Appreciation
Right Agreement shall provide as follows with respect to the exercise of the
Stock Appreciation Right upon termination of the employment or the death of the
Participant:

(i) If the employment of the Participant by the Company is terminated within the
Stock Appreciation Right Period for cause, as determined by the Company, the
Stock Appreciation Right shall thereafter be void for all purposes. As used in
this subsection 7.2(d), “cause” shall mean a gross violation, as determined by
the Company, of the Company’s established policies and procedures, provided that
the effect of this subsection 7.2(d) shall be limited to determining the
consequences of a termination and that nothing in this subsection 7.2(d) shall
restrict or otherwise interfere with the Company’s discretion with respect to
the termination of any employee.

 

6



--------------------------------------------------------------------------------

(ii) If the Participant retires from employment by the Company on or after
attaining age 60, the Stock Appreciation Right may be exercised by the
Participant within 36 months following his or her retirement (provided that such
exercise must occur within the Stock Appreciation Right Period), but not
thereafter. In the event of the Participant’s death during such 36-month period,
each Stock Appreciation Right may be exercised by those entitled to do so in the
manner referred to in (iv) below. In any such case, the Stock Appreciation Right
may be exercised only as to the increment(s) of the Stock Appreciation Right
that have become exercisable on or before the date of the Participant’s
retirement.

(iii) If the Participant becomes disabled (as determined pursuant to the
Company’s Long-Term Disability Plan or any successor plan), during the Stock
Appreciation Right Period while still employed, or within the three-month period
referred to in subsection 7.2(d)(v) below, or within the 36-month period
referred to in subsection 7.2(d)(ii) above, the Stock Appreciation Right may be
exercised by the Participant or by his or her guardian or legal representative,
within twelve months following the Participant’s disability, or within the
36-month period referred to in subsection 7.2(d)(ii) above if applicable and if
longer (provided that such exercise must occur within the Stock Appreciation
Right Period), but not thereafter. In the event of the Participant’s death
during such twelve-month period, each Stock Appreciation Right may be exercised
by those entitled to do so in the manner referred to in subsection 7.2(d)(iv)
below. In any such case, the Stock Appreciation Right may be exercised only as
to the increment(s) of the Stock Appreciation Right that have become exercisable
on or before the date of the Participant’s disability.

(iv) In the event of the Participant’s death while still employed by the
Company, each Stock Appreciation Right of the deceased Participant may be
exercised by those entitled to do so under the Participant’s will or under the
laws of descent and distribution or as otherwise provided in Section 9.2 within
twelve months following the Participant’s death (provided that in any event such
exercise must occur within the Stock Appreciation Right Period), but not
thereafter, as to all increments of each Stock Appreciation Right, including
each 25-percent increment of the Stock Appreciation Right, if any, which has not
yet become exercisable at the time of the Participant’s death. In the event of
the Participant’s death within the 36-month period referred to in subsection
7.2(d)(ii) above, the increment(s) of or within the twelve-month period referred
to in subsection 7.2(d)(iii) above, the increment(s) of each Stock Appreciation
Right of the deceased Participant that are exercisable at the time of death may
be exercised by those entitled to do so under the Participant’s will or under
the laws of descent and distribution or as otherwise provided in Section 9.2
within twelve months following the Participant’s death or within the 36-month
period referred to in subsection 7.2(d)(ii) above, if applicable and if longer
(provided that in any event such exercise must occur within the Stock
Appreciation Right Period).

(v) If the employment of the Participant by the Company is terminated (which for
this purpose means that the Participant is no longer employed by the Company or
by an Affiliated Corporation) within the Stock Appreciation Right Period for any
reason other than cause, the Participant’s retirement on or after attaining age
60, or the Participant’s disability or death, the Stock Appreciation Right may
be exercised by the Participant within three months following the date of such
termination (provided that such exercise must occur within the Stock
Appreciation Right Period), but not thereafter. In any such case, the Stock
Appreciation Right may be exercised only as to the increment(s) of the Stock
Appreciation Right that have become exercisable on or before the date of
termination of the Participant’s employment.

 

7



--------------------------------------------------------------------------------

(vi) Notwithstanding the provisions of Section 7.2(d) of the Plan to the
contrary, for purposes of the Stock Appreciation Right, the Participant’s
employment shall be deemed to continue with the Company during the Participant’s
period of continuous employment by Fieldwood Energy LLC or any business while it
is treated as a single employer with Fieldwood Energy LLC pursuant to Code
§414(b), §414(c), §414(m), or §414(o) (collectively “Fieldwood”) commencing on
the date such Participant is first employed by Fieldwood in connection with the
sale of certain assets pursuant to the Purchase and Sale Agreement by and among
Apache Corporation, Apache Shelf, Inc., and Apache Deepwater LLC, as Sellers,
and Fieldwood Energy LLC, as Buyer, and GOM Shelf LLC, dated July 18, 2013, and
shall be deemed to cease with the Company on the date of termination of the
Participant’s employment with Fieldwood for any reason. Participant shall
immediately notify the Company of his or her termination of employment with
Fieldwood and the reason for such termination (termination for cause,
disability, retirement after age 60, or termination for a reason other than the
preceding reasons). If a Participant fails to timely notify the Company of the
Participant’s termination of employment with Fieldwood, and such failure to
timely notify allows an exercise of any Stock Appreciation Rights hereunder to
occur, which exercise of Stock Appreciation Rights would have been forfeited if
the notification of termination had been delivered timely, then Participant must
immediately return or pay to Apache Corporation the gross proceeds from the
exercise thereof.

(e) Transferability. Each Stock Appreciation Right Agreement shall provide that
the Stock Appreciation Right granted therein is not transferable by the
Participant except by will or pursuant to the laws of descent and distribution
or as otherwise provided in Section 9.2, and that such Stock Appreciation Right
is exercisable during the Participant’s lifetime only by him or her, or in the
event of the Participant’s disability or incapacity, by his or her guardian or
legal representative.

(f) Agreement to Continue in Employment. Each Stock Appreciation Right Agreement
shall contain the Participant’s agreement to remain in the employment of the
Company, at the pleasure of the Company, for a continuous period of at least one
year after the date of such Stock Appreciation Right Agreement, at the salary
rate in effect on the date of such agreement or at such changed rate as may be
fixed, from time to time, by the Company.

(g) Exercise, Payments, Etc.

(i) Each Stock Appreciation Right Agreement shall provide that the method for
exercising the Stock Appreciation Right granted therein shall be by delivery to
the Administrative Agent or to the Office of the Secretary of the Company of
written notice specifying the number of shares of Stock that relate to the Stock
Appreciation Right being exercised. Such notice shall be in a form satisfactory
to the Committee and shall specify the particular Stock Appreciation Rights (or
portions thereof) which are being exercised and the number of shares of Stock
that relate to the Stock Appreciation Rights being exercised. The exercise of
the Stock Appreciation Right shall be deemed effective on the date such notice
is received by the Administrative Agent or by the Office of the Secretary (the
“Exercise Date”).

 

8



--------------------------------------------------------------------------------

(ii) Subject to subsection 7.2(i) and Section 12.1 hereof, the amount to which
the Participant is entitled as a result of the exercise of the Stock
Appreciation Right shall be paid through the Company’s payroll system, as part
of the payroll cycle next following the Exercise Date, or through the
Administrative Agent.

(iii) For purposes of the Plan, the income resulting from a Stock Appreciation
Right exercise shall be based on the Fair Market Value of the Stock for the
Exercise Date.

(h) Grant Date. A Stock Appreciation Right shall be considered as having been
granted on the date specified in the grant resolution of the Committee.

(i) Tax Withholding. Each Stock Appreciation Right Agreement shall provide that,
upon exercise of a Stock Appreciation Right, minimum tax withholding required by
Sections 3102 and 3402 or any successor section(s) of the Internal Revenue Code
and applicable state and local income and other tax laws shall be deducted from
the amount payable to the Participant.

(j) Adjustment of Stock Appreciation Rights. Subject to the provisions of
Sections 4, 5, 7, 8 and 11 hereof, the Committee may make any adjustment in the
number of shares of Stock to which an outstanding Stock Appreciation Right
relates, or the terms of an outstanding Stock Appreciation Right and a
subsequent granting of a Stock Appreciation Right, by amendment or by
substitution for an outstanding Stock Appreciation Right; however, except as
provided in Sections 4, 5, 8 and 11 hereof, the Committee may not adjust the SAR
Price of any outstanding Stock Appreciation Right. Such amendment or
substitution may result in terms and conditions (including the number of shares
of Stock to which the Stock Appreciation Right relates, vesting schedule or
Stock Appreciation Right Period) that differ from the terms and conditions of
the original Stock Appreciation Right. The Committee may not, however, adversely
affect the rights of any Participant to previously granted Stock Appreciation
Rights without the consent of such Participant. If such action is effected by
amendment, the effective date of such amendment will be the date of grant of the
original Stock Appreciation Right.

7.3 Stockholder Privileges. No Participant shall have any rights as a
stockholder with respect to any shares of Stock to which a Stock Appreciation
Right relates.

 

9



--------------------------------------------------------------------------------

Section 8

Change of Control

8.1 In General. In the event of the occurrence of a change of control of the
Company, as defined in Section 8.3 hereof, all outstanding Stock Appreciation
Rights shall become automatically vested, without further action by the
Committee or the Board, so as to make all such Stock Appreciation Rights fully
vested and exercisable as of the date of such change of control.

8.2 Limitation on Payments. If the provisions of this Section 8 would result in
the receipt by any Participant of a payment within the meaning of Section 280G
or any successor section(s) of the Internal Revenue Code, and the regulations
promulgated thereunder, and if the receipt of such payment by any Participant
would, in the opinion of independent tax counsel of recognized standing selected
by the Company, result in the payment by such Participant of any excise tax
provided for in Sections 280G and 4999 or any successor section(s) of the
Internal Revenue Code, then the amount of such payment shall be reduced to the
extent required, in the opinion of independent tax counsel, to prevent the
imposition of such excise tax; provided, however, that the Committee, in its
sole discretion, may authorize the payment of all or any portion of the amount
of such reduction to the Participant.

8.3 Definition. For purposes of the Plan, a “change of control” shall mean any
of the events specified in the Company’s Income Continuance Plan or any
successor plan which constitute a change of control within the meaning of such
plan.

Section 9

Rights of Employees, Participants

9.1 Employment. Nothing contained in the Plan or in any Stock Appreciation Right
granted under the Plan shall confer upon any Participant any right with respect
to the continuation of his or her employment by the Company or any Affiliated
Corporation, or interfere in any way with the right of the Company or any
Affiliated Corporation, subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the level of the Participant’s compensation from the level
in existence at the time of the grant of an Stock Appreciation Right. Whether an
authorized leave of absence, or absence in military or government service, shall
constitute a termination of employment shall be determined by the Committee at
the time.

 

10



--------------------------------------------------------------------------------

9.2 Nontransferability. No right or interest of any Participant in any Stock
Appreciation Right granted pursuant to the Plan shall be assignable or
transferable during the lifetime of the Participant, either voluntarily or
involuntarily, or subjected to any lien, directly or indirectly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. In the event of a Participant’s death, a Participant’s rights and
interests in any Stock Appreciation Right shall, to the extent provided in
Section 7 hereof, be transferable by testamentary will or the laws of descent
and distribution, or a beneficiary designation that is in a form approved by the
Committee and in compliance with the provisions of this Plan, applicable law,
and the applicable Stock Appreciation Right, and payment of any amounts due
under the Plan shall be made to, and exercise of any Stock Appreciation Right
may be made by, the Participant’s designated beneficiary, legal representatives,
heirs or legatees, as applicable. If, in the opinion of the Committee, a person
entitled to payments or to exercise rights with respect to the Plan is disabled
from caring for his or her affairs because of mental condition, physical
condition or age, payment due such person may be made to, and such rights shall
be exercised by, such person’s guardian, conservator or other legal personal
representative upon furnishing the Committee with evidence of such status
satisfactory to the Committee.

Section 10

Other Employee Benefits

The amount of any income deemed to be received by a Participant as a result of a
Stock Appreciation Right exercise shall not constitute “earnings” or
“compensation” with respect to which any other employee benefits of such
Participant are determined including, without limitation, benefits under any
pension, profit sharing, life insurance or salary continuation plan.

Section 11

Plan Amendment, Modification and Termination

The Committee or the Board may at any time terminate, and from time to time may
amend or modify the Plan provided, however, that no amendment or modification
may become effective without approval of the amendment or modification by the
Company’s stockholders if stockholder approval is required to enable the Plan to
satisfy any applicable statutory or regulatory requirements unless the Company,
on the advice of counsel, determines that stockholder approval is otherwise
necessary or desirable.

No amendment, modification or termination of the Plan shall in any manner
adversely affect any Stock Appreciation Right theretofore granted under the
Plan, without the consent of the Participant holding such Stock Appreciation
Right.

 

11



--------------------------------------------------------------------------------

The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with the provisions of
the laws (including, but not limited to, tax laws and regulations) of countries
other than the United States in which the Company may operate, so as to assure
the viability of the benefits of the Plan to Participants employed in such
countries.

Section 12

Withholding

12.1 Withholding Requirement. The Company’s obligations to deliver the amounts
payable to the Participant for the exercise of a Stock Appreciation Right, shall
be subject to the Participant’s satisfaction of all applicable federal, state
and local income and other tax withholding requirements.

12.2 Excess Withholding. At the time the Committee grants a Stock Appreciation
Right, it may, in its sole discretion, grant the Participant an election to pay
additional or excess amounts of tax withholding, beyond the required amounts and
up to the Participant’s marginal tax rate. Such election must be specified in
the written notice of exercise given in accordance with subsection 7.2(g)
hereof.

Section 13

Requirements of Law

13.1 Requirements of Law. The payment of amounts pursuant to the Plan shall be
subject to all applicable laws, rules and regulations.

13.2 Federal Securities Laws Requirements. If a Participant is an officer or
director of the Company within the meaning of Section 16 of the 1934 Act, Stock
Appreciation Rights granted hereunder shall be subject to all conditions
required under Rule 16b-3, or any successor rule(s) promulgated under the 1934
Act, to qualify the Stock Appreciation Right for any exception from the
provisions of Section 16 available under such rule. Such conditions are hereby
incorporated herein by reference and shall be set forth in the Stock
Appreciation Right Agreement with the Participant which describes the Stock
Appreciation Right.

13.3 Governing Law. The Plan and all Stock Appreciation Right Agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of Texas.

 

12



--------------------------------------------------------------------------------

Section 14

Duration of the Plan

The Plan shall terminate effective as of May 2, 2007, and no Stock Appreciation
Right shall be granted on or after such termination date. Any Stock Appreciation
Rights outstanding at the time of the Plan termination shall continue to be
exercisable in accordance with the Stock Appreciation Right Agreement pertaining
to each such Stock Appreciation Right.

Dated: September 16, 2013

 

    APACHE CORPORATION ATTEST:       /s/ Cheri L. Peper     By:   /s/ Margery M.
Harris Cheri L. Peper       Margery M. Harris Corporate Secretary      
Executive Vice President,      

Human Resources

 

13